Citation Nr: 1643329	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  98-08 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from February 1984 to February 1986.  He subsequently was a member of the Army National Guard and served on active duty from December 1990 to May 1991, to include service in Southwest Asia.  The Veteran also served a period of active duty for training (ACDUTRA) from March 7, 1989, to June 15, 1989.  

The Veteran was originally granted service connection for hemorrhoids in a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in September 1997; he was assigned an initial noncompensable disability evaluation for the hemorrhoids.  The Veteran appealed that initial noncompensable evaluation and the Board of Veterans' Appeals (Board) denied the claim in a decision issued in February 2001.  As noted by the United States Court of Appeals for Veterans Claims (Court) in a Memorandum Decision issued in March 2006, the Veteran did not appeal the Board's February 2001 denial of a compensable rating for his hemorrhoids to the Court.

The Veteran subsequently submitted a claim for an increased rating for the service-connected hemorrhoids in March 2003.  This matter then came before the Board on appeal from the rating decision that denied the increased rating claim that was issued by the RO in April 2003.  In July 2004, the Board denied a compensable rating for the service-connected hemorrhoids.  The Veteran then appealed the Board's denial to the Court.  

In a March 2006 Memorandum Decision, the Court vacated the Board's denial and remanded the issue of a compensable evaluation for the service-connected hemorrhoids for development and readjudication consistent with the directives contained therein.  The Board subsequently remanded the case for additional development in December 2006.

Thereafter, in September 2015, the Board again denied a compensable rating for the Veteran's service-connected hemorrhoids.  The Veteran appealed this denial to the Court, which remanded the issue in May 2016 for adjudication consistent with the terms of a May 2016 Joint Motion for Remand (JMR), which documents the Veteran's opinion that the Board failed to provide an adequate statement of reasons and bases regarding whether the Veteran is entitled staged ratings in light of his April 2003 report of daily bleeding.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  This matter has now been returned to the Board for appellate review.

In October 2016, the Veteran submitted multiple claims that have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  


FINDING OF FACT

The Veteran's hemorrhoids were not shown to be thrombotic or irreducible, nor were they shown to result in persistent bleeding and with secondary anemia, or with fissures, at any time during the period on appeal.


CONCLUSION OF LAW

The criteria for a compensable rating for hemorrhoids were not met at any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA received the Veteran's claim for a compensable rating for hemorrhoids and the RO provided the required notice in March 2003.

With regard to VA's duty to assist a claimant in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38  U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records, private treatment records, and STRs.  VA also provided examinations in April 2003, July 2010, April 2013, and May 2016.  The Board finds that the examinations are adequate for VA adjudication purposes, as the examiners provided sufficiently detailed descriptions of the disability and there has been no contention the disability has increased in severity since the Veteran was last examined in May 2016.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim for a Compensable Rating

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  The Board has also considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart, 21 Vet. App. at 505.

Under 38 C.F.R. § 4.114, which is the rating schedule that pertains to the digestive system, Diagnostic Code 7336 specifically pertains to hemorrhoids, external or internal, and provides: a noncompensable rating is warranted for hemorrhoids that are mild or moderate; a 10 percent rating is warranted for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  It is noted that a 20 percent rating is the highest schedular rating for hemorrhoids.

Here, as noted previously, the Veteran did not appeal the Board's February 2001 denial of a compensable rating for his hemorrhoids to the Court; thus, the February 2001 decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2015).  The Board notes that the present appeal arises from a March 2003 claim for a compensable rating.  The Board notes that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2014).  The Board will, therefore, assess any ascertainable increase in disability from March 2002.

The Veteran contends that the severity of his hemorrhoid disability is not reflected in the currently assigned evaluation of zero percent.  He argues that he is entitled to a compensable evaluation for his service-connected hemorrhoid disability because he has pain and itching in the anal area due to the hemorrhoids.

In a buddy statement dated in March 2003, one of the Veteran's friends (identified as G.P.) reported that the Veteran has complained about itching and hemorrhoid problems.

Shortly thereafter, in April 2003, a VA examiner documented the Veteran's report that he had bleeding every day and that he used Proctofoam ointment.  The examiner diagnosed the Veteran with internal hemorrhoids, which were observed at the 7 and 9 o'clock positions.  The examiner also reported that hemoccult testing of the Veteran's stool was negative, there were no fissures, and there were no ulcerations.

Review of the Veteran's VA medical treatment records reveals that he has received occasional evaluations for his hemorrhoids and that treatment has consisted of suppositories and topical applications such as witch hazel.  In June 2002, the Veteran reported that had not had any problems with his "hemorrhoids lately," but liked to keep Proctofoam on hand.  In March 2003, a VA clinician noted a diagnosis of pruritis ani, reported that there was no evidence of hemorrhoids at that time, and indicated that the Veteran's anal canal was normal.  A March 2003 VA treatment note indicates that the Veteran had pain in his rectal area for years and that his hemorrhoids did not protrude nor bleed.  In addition, VA treatment notes dated in July 2003 and October 2003 indicate that he denied having bright red blood in his stools or having tarry stools.  A December 2003 note states that the Veteran had a history of hemorrhoids with remote bleeding and that no rectal lesions were visualized.  The clinical assessment was pruritus ani.  The report of a history and physical conducted in July 2004, states that the Veteran had normal tone on rectal examination.  In February 2008, he had a normal rectal examination and complications due to hemorrhoids were not noted.

In December 2009, the appellant reported having had an itching anus on and off for years.  He denied rectal bleeding or pain.  On physical examination, internal hemorrhoids were observed.  In addition, there is no indication in the evidence of record that the Veteran's hemoglobin levels and hematocrit values were abnormal.

VA provided another examination in July 2010, at which time the Veteran reported that he has had itching discomfort in the anal area that has progressively worsened over the years.  He complained of daily itching that was relieved with Preparation H.  He denied bleeding with bowel movements in addition to burning discomfort.  The examiner noted that the Veteran did not use any assistive devices for the condition, the hemorrhoids did not affect his activities of daily living, and he has not undergone any surgery for this condition.  On physical examination, there were no visible hemorrhoids or bleeding.

The report of an April 2013 VA examination indicates that the Veteran's rectal examination was normal.  He denied having any active bleeding, but complained of more intense and frequent itching, irritation, and pain.  On physical examination, there were no external hemorrhoids, anal fissures, or other abnormalities.  The examiner endorsed that the hemorrhoids did not affect the Veteran's ability to work.

In October 2015, a VA discharge note indicates that the Veteran had internal hemorrhoids without mention of complication.  Shortly thereafter, in May 2016, VA provided another examination, at which time he was diagnosed with quiescent hemorrhoids.  At that time, the Veteran reported taking Preparation H with good results.  The examiner noted that the Veteran had mild or moderate hemorrhoids with occasional small amount of bright red blood from the rectum with stooling.  Overall, the Veteran had a normal rectal examination without a clinical showing of external hemorrhoids, anal fissures, or other abnormalities.  Again, it was noted that his condition does not affect his ability to work.

After careful review of the evidence, the Board finds that a compensable rating is not warranted.  The Board has carefully considered the Veteran's contentions and arguments.  In this case, however, the competent medical evidence offering detailed descriptions of the hemorrhoid symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for that disability.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the Veteran's symptoms; however, these symptoms have not been found to be more than moderate in severity.

More specifically, the Board finds that the disability picture contemplated by a 10 percent rating has not been approximated because the Veteran's hemorrhoids are not irreducible, a manifestation that is required to warrant an evaluation of 10 percent.  Additionally, an evaluation of 20 percent is not warranted because although the Veteran reported bleeding in April 2003, the evidence does not show persistent bleeding with secondary anemia nor does the evidence show that he has presented with fissures at any time during the period on appeal, which is required for a 20 percent evaluation.  The Board finds, therefore, that the preponderance of the evidence demonstrates that disability due to the Veteran's hemorrhoids has not approximated a compensable rating at any point during the period on appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As reflected in the decision above, the Board has not found variation in the clinical manifestations for the service-connected hemorrhoids at any point during the period on appeal that would warrant the assignment of any staged rating.  See Hart v. Mansfield, supra.  Based upon the record, the Board finds that at no time during the appeal period has the service-connected condition been more disabling than as currently rated.

III.  Additional Considerations

Notwithstanding the above discussion, an increased evaluation for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  Here, as there is no evidence or allegation that the Veteran's hemorrhoids cause symptoms or impairment not encompassed by the schedular criteria, those criteria are not inadequate, and referral of the case for consideration of an extraschedular rating is not indicated.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology because the criteria contemplate a wide variety of manifestations, to include those shown by the Veteran and levels of disability due to hemorrhoids that are more severe than what the Veteran has demonstrated.  Accordingly, extraschedular consideration is not warranted.

Furthermore, the evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Additionally, although the Veteran reported not being able to work due to PTSD, the Veteran has raised no contentions and the record includes no evidence that indicates that his hemorrhoids have prevented him from obtaining or maintaining substantially gainful employment at any time during the period on appeal.  Accordingly, the Board need not consider whether he is entitled to a total disability rating based on individual unemployability due to service-connected disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

	(CONTINUED ON NEXT PAGE)

ORDER

A compensable rating for hemorrhoids is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


